Title: From James Madison to William Jones, 16 September 1813
From: Madison, James
To: Jones, William


Dear SirMontpelier Sep. 16. 1813.
I have just recd. a letter of the 6th. inst: from the Secretary of war, in which he states that an addition of half a Million to the Monthly allotment of 1½ Millions for war expenditure, is indispensable to the completion of the campaign; and that he has written to the Paymaster, to furnish a sum amounting to about $400,000 called for by the estimate of paymaster Lee, as will be seen in the inclosed copy of his letter. I had previously learned from the paymaster General, that without an enlargements of his funds, he could not make the remittances due from his department. As so much depends on the success of the armies on the Canada frontier, I hope the Treasu[r]y will be able, in this last stage of the campaign, to prevent any disappointment, which might endanger or embarrass its critical operations. No other expenditure, not essential to the life or what is next to it, the credit of the gover[n]ment, can be equally urgent. Accept my cordial & best respects
James Madison
